



Exhibit 10.18


FOURTH AMENDMENT TO CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of May
26, 2017 (the “Fourth Amendment Effective Date”), is entered into among INTL
FCSTONE INC., a Delaware corporation (the “Borrower”), the Guarantors party
hereto, the Lenders party hereto, the New Lender (as defined below), and BANK OF
AMERICA, N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).


RECITALS
WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, are parties to that
certain Credit Agreement, dated as of September 20, 2013 (as amended or modified
from time to time, the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below, subject to the terms and conditions specified in this
Agreement; and
WHEREAS, the Lenders are willing to amend the Credit Agreement, subject to the
terms and conditions set forth below.
NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
1.     Amendments.
(a)     The definition of “Aggregate Revolving Commitments” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
Fourth Amendment Effective Date is $262,000,000.
(b)     The definition of “MLPFS” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as joint lead arranger and book manager.
(c) The definition of “L/C Issuer” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:
“L/C Issuer” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.





--------------------------------------------------------------------------------





(d) The lead in to Section 2.01(b) of the Credit Agreement is hereby amended to
read as follows:
(b) Increases of the Aggregate Revolving Commitments. At any time after the
Fourth Amendment Effective Date, the Borrower shall have the right, upon at
least five Business Days’ prior written notice to the Administrative Agent, to
increase the Aggregate Revolving Commitments (but not the Letter of Credit
Sublimit or Swing Line Sublimit) by up to $50,000,000 in the aggregate in one or
more increases, at any time prior to the date that is six months prior to the
Maturity Date, subject, however, in any such case, to satisfaction of the
following conditions precedent:
(e) Section 2.01(b)(i) of the Credit Agreement is hereby amended to read as
follows:
(i) the Aggregate Revolving Commitments shall not exceed $312,000,000 without
the consent of the Required Lenders;
(f) Schedule 2.01 to the Credit Agreement is hereby amended in its entirety to
read in the form of Schedule 2.01 attached hereto.
2.     Effectiveness; Conditions Precedent. This Agreement shall be effective
upon satisfaction of the following conditions precedent:
(a) receipt by the Administrative Agent of copies of this Agreement duly
executed by the Borrower, the Guarantors, the New Lender and the Required
Lenders;
(b) receipt by the Administrative Agent of favorable opinions of legal counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender,
dated as of the Fourth Amendment Effective Date, and in form and substance
satisfactory to the Administrative Agent;
(c) receipt by the Administrative Agent of the following, in form and substance
satisfactory to the Administrative Agent: (i) copies of the Organization
Documents of each Loan Party certified to be true and complete as of a recent
date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and correct as of the Fourth Amendment Effective Date; (ii) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement; and (iii) such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its state of organization or formation;
(d) receipt by the Administrative Agent of a certificate signed by a Responsible
Officer of the Borrower certifying that the conditions specified in Section 8
have been satisfied; and
(e) the Borrower shall have paid all fees required to be paid to the
Administrative Agent, the Lead Arrangers and the Lenders on the Fourth Amendment
Effective Date in connection with the closing of this Agreement.
3.     New Lender.
(a) On the Fourth Amendment Effective Date, Signature Bank (the “New Lender”)
hereby agrees to provide a Revolving Commitment in the amount set forth on
Schedule 2.01 attached hereto and the initial Applicable Percentage of the New
Lender shall be as set forth therein.





--------------------------------------------------------------------------------





(b) The New Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it meets the requirements to become a
Lender under Section 11.06(b)(iii) and (v) of the Credit Agreement, (iii) from
and after the date hereof, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 7.01 of the Credit
Agreement, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Agreement, (v) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement, and (vi) if it is a Foreign Lender, it
has delivered any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the New Lender;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
(c) The Borrower, the Administrative Agent, the L/C Issuer and the Swing Line
Lender agree that, as of the Fourth Amendment Effective Date, the New Lender
shall (i) be a party to the Credit Agreement and the other Loan Documents, (ii)
be a “Lender” for all purposes of the Credit Agreement and the other Loan
Documents, and (iii) have the rights and obligations of a Lender under the
Credit Agreement and the other Loan Documents.
(d) The applicable address, facsimile number and electronic mail address of the
New Lender for purposes of Section 11.02 of the Credit Agreement are as set
forth in the New Lender’s Administrative Questionnaire delivered by the New
Lender to the Administrative Agent on or before the date hereof or to such other
address, facsimile number and electronic mail address as shall be designated by
the New Lender in a notice to the Administrative Agent.
4.     Reallocation. The Lenders’ Commitments under the Credit Agreement are
hereby assigned and reallocated on the Fourth Amendment Effective Date among the
Lenders, including the New Lender, without recourse, representation or warranty,
such that each of the Lenders, including the New Lender, has a Commitment in the
amount set forth on Schedule 2.01 and holds its Applicable Percentage of the
outstanding Revolving Loans. Notwithstanding anything in the Credit Agreement or
any other Loan Document to the contrary, all assignments and reallocations of
Revolving Loans and Commitments pursuant to this Section 4 shall be deemed to be
assignments made subject to and in compliance with Section 11.06 of the Credit
Agreement (including, without limitation, the “Standard Terms and Conditions”
applicable to Assignments and Assumptions).
5.     Expenses. The Loan Parties agree to reimburse the Administrative Agent
for all reasonable documented out-of-pocket costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Agreement, including without limitation the reasonable documented fees
and expenses of Moore & Van Allen, PLLC.
6.     Ratification of Credit Agreement. Each Loan Party acknowledges and
consents to the terms set forth herein and agrees that this Agreement does not
impair, reduce or limit any of its obligations under the Loan Documents, as
amended hereby. This Agreement is a Loan Document.
7.     Authority/Enforceability. Each Loan Party represents and warrants as
follows:





--------------------------------------------------------------------------------





(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Agreement.
(b) This Agreement has been duly executed and delivered by such Loan Party and
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, except as such enforceability may be subject to (i) applicable
Debtor Relief Laws and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity).
(c) No material consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with the execution, delivery or performance by
such Loan Party of this Agreement.
(d) The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its Organization Documents or (ii)
materially violate, contravene or conflict with any Laws applicable to it.
8.     Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants to the Lenders that after giving effect to this
Agreement (a) the representations and warranties set forth in Article VI of the
Credit Agreement are true and correct as of the date hereof unless they
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and (b) no event has occurred and is continuing
which constitutes a Default.
9.     Waiver of Compensation for Losses. Each Lender hereby waives any right to
compensation under Section 3.05 of the Credit Agreement in connection with any
reallocation of the Revolving Commitments and/or Revolving Loans as contemplated
by this Agreement.
10.     Counterparts/Telecopy. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Agreement by telecopy or other secure electronic
forma (.pdf) shall be effective as an original.
11.     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
12.     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
13.     Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.
14.     Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.




[remainder of page intentionally left blank]





--------------------------------------------------------------------------------







Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:                 INTL FCSTONE INC.,
a Delaware corporation
By:         /s/ Bruce Fields
Name:         Bruce Fields
Title:         Group Treasurer
By:         /s/ Sean M. O'Connor
Name:         Sean M. O'Connor
Title:         CEO


GUARANTORS:                 INTL FCSTONE ASSETS, INC.,
a Florida corporation
By:         /s/ Sean M. O'Connor
Name:         Sean M. O'Connor
Title:         CEO
INTL COMMODITIES, INC.,
a Delaware corporation
By:         /s/ William J. Dunaway
Name:         William J. Dunaway
Title:         SVP
FCSTONE GROUP, INC.,
a Delaware corporation
By:         /s/ William J. Dunaway
Name:         William J. Dunaway
Title:         CFO
INTL FCSTONE MARKETS, LLC,
an Iowa limited liability company
By:         /s/ William J. Dunaway
Name:         William J. Dunaway
Title:         CFO
FCSTONE MERCHANT SERVICES, LLC,
a Delaware limited liability company
By:         /s/ William J. Dunaway
Name:         William J. Dunaway
Title:         Treasurer











--------------------------------------------------------------------------------





ADMINISTRATIVE
AGENT:                     BANK OF AMERICA, N.A.,
as Administrative Agent
By:         /s/ Patrick Devitt
Name:         Patrick Devitt
Title:         VP


LENDERS:                     BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender
By:         /s/ Elizabeth F. Shore
Name:         Elizabeth Shore
Title:         Senior Vice President
CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
By:         /s/ William Casey
Name:         William Casey
Title:         SVP
BANK HAPOALIM B.M.,
as a Lender
By:
Name:
Title:
By:
Name:
Title:
BMO HARRIS BANK N.A.,
as a Lender
By:         /s/ Krupa Tantuwaya
Name:         Krupa Tantuway    
Title:         Vice President
BANKUNITED, N.A.,
as a Lender
By:         /s/ John S. Wamboldt
Name:         John S. Wamboldt
Title:         SVP
THE PRIVATEBANK AND TRUST COMPANY,
as a Lender
By:         /s/ Michael King
Name:         Michael King
Title:         Managing Director
                        





--------------------------------------------------------------------------------





BARCLAYS BANK PLC,
as a Lender
By:         /s/ Kevin Murphy
Name:         Kevin Murphy
Title:         Director


NEW LENDER:                 SIGNATURE BANK,
as a Lender
By:         /s/ Richard Ohl
Name:         Richard Ohl
Title:         Vice President







